SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

866
KA 09-00861
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

BRANDON S. HALL, DEFENDANT-APPELLANT.


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Alex R. Renzi,
J.), rendered April 22, 2009. The appeal was held by this Court by
order entered July 3, 2014, decision was reserved and the matter was
remitted to Monroe County Court for further proceedings (119 AD3d
1349). The proceedings were held and completed.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: We previously held this case, reserved decision, and
remitted the matter to County Court to make and state for the record
its determination whether defendant is a youthful offender (People v
Hall, 119 AD3d 1349, 1350). Upon remittal the court, after
considering the appropriate factors (see People v Cruickshank, 105
AD2d 325, 334, affd sub nom. People v Dawn Maria Co., 67 NY2d 625),
refused to grant defendant youthful offender status. We conclude that
the court did not thereby abuse its discretion (see People v Johnson,
109 AD3d 1191, 1191-1192, lv denied 22 NY3d 997), and we decline to
exercise our interest of justice jurisdiction to adjudicate defendant
a youthful offender (see generally People v Shrubsall, 167 AD2d 929,
930-931). The sentence is not unduly harsh or severe.




Entered:    July 2, 2015                           Frances E. Cafarell
                                                   Clerk of the Court